
	
		II
		112th CONGRESS
		1st Session
		S. 77
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mrs. Boxer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Clean Air Act to reduce pollution and lower
		  costs for building owners.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Pollution and Costs Reduction
			 Act.
		2.FindingsCongress finds that—
			(1)actions taken to
			 reduce emissions of air pollutants, as defined in section 302 of the Clean Air
			 Act (42 U.S.C. 7602), will spur investments that create new jobs and foster
			 innovation and entrepreneurship in clean technology industries; and
			(2)according to the
			 Environmental Protection Agency—
				(A)the average
			 building wastes 30 percent of the energy consumed by the building because of
			 inefficiency; and
				(B)the operating
			 costs of the nearly 5,000,000 buildings in the United States exceed
			 $100,000,000,000 per year.
				3.Building
			 pollution reduction programSection 105 of the Clean Air Act (42 U.S.C.
			 7405) is amended by adding at the end the following:
			
				(f)Building
				pollution reduction program
					(1)DefinitionsIn
				this subsection:
						(A)Air
				pollutantThe term air pollutant has the meaning
				given the term in section 302.
						(B)EmissionsThe
				term emissions means—
							(i)direct emissions
				of an air pollutant from sources that are owned or controlled by an owner of a
				building; and
							(ii)indirect
				emissions of an air pollutant resulting from the generation of electricity,
				heat, or steam purchased by the owner of a building.
							(2)ProgramThe
				Administrator shall establish and carry out a program, to be known as the
				Building Pollution Reduction Program, to provide assistance to
				owners of buildings in the United States to reduce the emission of air
				pollutants and building operating costs by—
						(A)constructing
				highly efficient buildings in the United States; or
						(B)increasing the
				efficiency of and reducing the emissions associated with existing buildings in
				the United States.
						(3)RequirementsThe
				Administrator shall provide assistance under this section to owners of
				buildings in the United States based on the extent to which projects relating
				to the buildings of the owners result in verifiable, additional, and
				enforceable reductions in emissions of air pollutants through operational
				improvements such as—
						(A)improved energy
				efficiency;
						(B)increased
				water-use efficiency;
						(C)use of renewable
				energy sources; and
						(D)such additional
				measures, as determined by the Administrator, as will result in a measurable
				decrease in emissions of air pollutants.
						(4)PriorityIn
				providing assistance under this subsection, the Administrator shall give
				priority to projects that—
						(A)achieve the
				following minimum scores as evaluated by energy performance bench­marking
				tools—
							(i)in new or
				renovated buildings that demonstrate exemplary performance by achieving—
								(I)a minimum score
				of 75 on the benchmarking tool of the Energy Star program established by
				section 324A of the Energy Policy and Conservation Act (42 U.S.C. 6294a);
				or
								(II)an equivalent
				score on an established energy performance bench­marking metric selected by the
				Administrator, such as the metric used for the National Building Rating Program
				of the Department of Energy; and
								(ii)in retrofitted
				existing buildings that demonstrate—
								(I)substantial
				improvement in the score or rating on the bench­marking tool described in
				clause (i) by a minimum of 30 points; or
								(II)an equivalent
				improvement using an established performance bench­marking metric selected by
				the Administrator;
								(B)are completed by
				building owners with a proven track record of reducing pollution through the
				measures described in paragraph (3); and
						(C)result in
				measurable pollution reduction benefits not encompassed within the metrics of
				the Energy Star program described in subparagraph (A)(i)(I).
						(5)Authorization
				of appropriationsThere are authorized to be appropriated to the
				Administrator to carry out this section such sums as are necessary for each of
				fiscal years 2012 through
				2016.
					.
		
